[Cite as State ex rel. Harris v. McCormick, 2022-Ohio-2961.]


                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE EX REL., DWAYNE HARRIS,                          :

                 Relator,                              :
                                                               No. 111751
                 v.                                    :

JUDGE TIMOTHY McCORMICK,                               :

                 Respondent.                           :


                               JOURNAL ENTRY AND OPINION
                 JUDGMENT: WRIT DENIED
                 DATED: August 22, 2022


                                          Writ of Procedendo
                                          Motion No. 557211
                                          Order No. 557455

                                            Appearances:
                 Dwayne Harris, pro se.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and James E. Moss, Assistant Prosecuting
                 Attorney, for respondent.


ANITA LASTER MAYS, P.J.:

                   Dwayne Harris, the relator, has filed a complaint for a writ of

procedendo. Harris seeks an order from this court that compels Judge Timothy

McCormick, the respondent, to render a ruling with regard to a “motion for public

records requests” filed in State v. Harris, Cuyahoga C.P. No. CR-89-236656-ZA on
March 2, 2022. Judge McCormick has filed a motion for summary judgment that is

granted.

                Attached to the motion for summary judgment is a copy of a judgment

entry, journalized August 3, 2022, that demonstrates Judge McCormick has denied

Harris’s motion for public records. Relief is unwarranted because the request for a

writ of procedendo is moot. Procedendo will not compel the performance of a duty

that has already been performed. State ex rel. Ames v. Pokorny, 164 Ohio St.3d 538,

2021-Ohio-2070, 173 N.E.3d 1208; Thompson v. Donnelly, 155 Ohio St.3d 184,

2018-Ohio-4073, 119 N.E.3d 1292; State ex rel. S.Y.C. v. Floyd, 8th Dist. Cuyahoga

No. 109602, 2020-Ohio-5189.

                Accordingly, we grant Judge McCormick’s motion for summary

judgment. Costs waived. The court directs the clerk of courts to serve all parties

with notice of this judgment and the date of entry upon the journal as required by

Civ.R. 58(B).

                Writ denied.



________________________________
ANITA LASTER MAYS, PRESIDING JUDGE

EILEEN T. GALLAGHER, J., and
EMANUELLA D. GROVES, J., CONCUR